As filed with the Securities and Exchange Commission on October 19, 2009. Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT THE SECURITIES ACT OF 1933 ABRAXAS PETROLEUM CORPORATION (Exact name of registrant as specified in its charter) Nevada 74-2584033 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 18803 Meisner Drive Robert L. G. Watson San Antonio, Texas 78258 18803 Meisner Drive (210) 490-4788 San Antonio, Texas 78258 (Address, including zip code, and telephone (210) 490-4788 number, including area code, of registrant’s principal executive offices) (Name, Address including zip code, and telephone number, including area code, of agent for service) Copies to: Jackson Walker L.L.P. 112 E. Pecan Street, Suite 2400
